Order, so far as appealed from, directing that Joseph Rownin be awarded forty per cent of the final judgment recovered in the action, as reasonable compensation for legal services rendered, unanimously modified by remitting the matter to Special Term, Part I, to fix the amount of the attorney’s lien upon the basis of the reasonable value of the services performed instead of a percentage of the recovery, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. (See Matter of Tillman, 259 N. Y. 133.) Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.